Citation Nr: 1227097	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  07-20 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral lower extremity disability, to include diabetes mellitus, to include as secondary to service-connected low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1951 to October 1954 and from July 1955 to August 1956.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In that decision, the RO denied entitlement to service connection for lower extremity pain.

In March 2009, the Board remanded this matter for further development.

In November 2009, the Vice Chairman of the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In December 2009, the Board denied the claim of service connection for a bilateral lower extremity disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In July 2010, the Court vacated the Board's December 2009 decision and remanded the case for readjudication in compliance with directives specified in a July 2010 Joint Motion filed by counsel for the Veteran and VA.

In July 2011, the Board remanded this matter for further development in compliance with the Joint Motion.

Although the Veteran's initial service connection claim referred to "leg problems," the Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As explained below, the evidence reveals that the Veteran's lower extremity symptoms may be the result of non service-connected diabetes mellitus.  Thus, the Board has characterized the issue as a claim of entitlement to service connection for a bilateral lower extremity disability, to include diabetes mellitus.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed as part of this appeal.  

In his December 2006 notice of disagreement (VA Form 21-4138), the Veteran raised the issue of entitlement to service connection for a bilateral shoulder disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its July 2011 remand, the Board instructed the AOJ to, among other things, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his current lower extremity disability.  The AOJ was instructed to send the Veteran a letter noting the scheduled time and place of the examination and a copy of the letter was to be placed in the claims file.  Also, if the Veteran failed to report for the examination, his claims file was to be forwarded to an appropriate medical professional to obtain the requested opinions.

A VA examination was scheduled for a date in August 2011.  The Veteran failed to appear for the examination and the appeal was subsequently returned to the Board.  However, there is no copy of any letter in the claims file informing the Veteran of the scheduled time and place of the examination, despite the Board's instructions to include such a letter in the claims file.  The Board notes that the Veteran reported in a June 2012 statement that he did not receive notice of the examination and that this may have been due to the fact that he had been hospitalized and was residing at the VA Medical Center in Bedford, Massachusetts (VAMC Bedford).  Further, although the Veteran failed to appear for the scheduled VA examination, his claims file was not subsequently provided to an appropriate medical professional in order to obtain the opinions requested in the Board's July 2011 remand

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  As there is no copy of any letter notifying the Veteran of the time and place of the August 2011 VA examination in his claims file and no efforts were otherwise taken to obtain the requested opinions, the Board must again remand this claim for compliance with the instructions in its July 2011 remand.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In his June 2012 statement, the Veteran reported that he was receiving treatment at VAMC Bedford.  There are no records from this facility in the claims file and the most recent VA treatment records in the claims file are among the Veteran's paperless records in the Virtual VA system.  These records are contained in the Boston Vista electronic records system and are dated in May 2012.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all records of the Veteran's treatment for diabetes mellitus and a bilateral lower extremity disability contained in the Boston Vista electronic records system from May 2012 to the present, from VAMC Bedford, and from any other sufficiently identified VA facility.   

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current bilateral lower extremity disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions as definitively as possible:

	(a)  Is it at least as likely as not (50 percent 	probability or more) that the Veteran's current	bilateral lower extremity disability (any such 	disability diagnosed since February 2005) had its 	onset in service, is related to the Veteran's 	reported injuries in service due to a physical 	assault, or is otherwise the result of a disease or 	injury in service? 	

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current bilateral lower extremity disability (any such disability diagnosed since February 2005) was caused (in whole or in part) by his service-connected low back strain?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current bilateral lower extremity disability (any such disability diagnosed since February 2005) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected low back strain?

If the current bilateral lower extremity disability was aggravated by the service-connected low back strain, the examiner should additionally indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

(d)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current bilateral lower extremity disability (any such disability diagnosed since February 2005) is related to his diagnosed diabetes mellitus?  

(e)  If the Veteran's current bilateral lower extremity disability is related to his diagnosed diabetes mellitus, is it at least as likely as not (50 percent probability or more) that the diabetes mellitus had its onset in service or in the year immediately following any period of service or is otherwise the result of a disease or injury in service? 	

In formulating the above opinions, the examiner should acknowledge and comment on all previous lower extremity disabilities diagnosed since February 2005, the Veteran's reported injuries in service due to a physical assault and his reports of lower extremity symptoms in the years since that time, as well as all previous opinions of record (including the opinion contained in Dr. Langman's January 2007 letter pertaining to aggravation of the Veteran's lower extremity symptoms due to his back problems).  For purposes of the above opinions, the Veteran's reports of lower extremity injuries in service should be presumed to be accurate.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for lower extremity problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report in-service lower extremity injuries, his symptoms and history, and such reports, including those of a continuity of lower extremity symptoms since service, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the Veteran fails to report for the scheduled examination or is otherwise unable to attend the examination, his claims file should be forwarded to an appropriate medical professional in order to obtain the necessary opinions.

3.  If the Veteran fails to report for the scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to his address of record and it must also be indicated whether any notice that was sent was returned as undeliverable.  This documentation must be included in the claims file.

The AOJ should note that per the Veteran's June 2012 statement, he may currently be residing at VAMC Bedford.

4.  The AOJ should review the examination report/opinion to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


